DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on November 29, 2021 have been entered. Accordingly, claim 4 is cancelled, claim 11 is new, and claims 1-3 and 5-11 are currently pending in this application.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 2:
The recitation of “the heat-source-side circuit includes”, in line 20 of page 3, should be amended to recite --the heat-source-side circuit including--.
The recitation of “a close state”, in the second to last line of the claim, should be amended to recite --a closed state--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono et al. (JP 2013122364 A),1 herein Hokazono, in view of Song et al. (US 20180283751 A1), herein Song.
As per claim 1, Hokazono discloses a refrigeration apparatus (see at least figures 1 and 9), comprising: a refrigerant circuit (“A” and “B” combined) including a heat-source-side circuit (“A”)  provided with a compressor (1) and a heat-source-side heat exchanger (3), and an utilization-side circuit (“B”) provided with an utilization-side heat exchanger (101), the refrigeration apparatus being capable of executing a cooling operation (represented by the solid line arrows in figures 1 and 9) of performing a refrigeration cycle in the refrigerant circuit with the heat-source-side heat exchanger (3) serving as a radiator and the utilization-side heat exchanger (101) serving as an evaporator (see at least paragraph 19 of the translation), wherein the heat-source-side circuit (“B”) includes a liquid side control valve (7) provided for a liquid side pipe (pipe where 7 is located) in which a refrigerant flows from the heat-source-side heat exchanger (3) toward the utilization-side heat exchanger (101) in the cooling operation (as evidenced by the solid line arrow in figures 1 and 9), a liquid side bypass pipe (5) that allows a portion of the liquid side pipe between the heat-source-side heat exchanger (3) and the liquid side control valve (7) to communicate with a suction side of the compressor (as shown in figures 1 and 9), and a liquid side bypass valve (6) provided for the liquid side bypass pipe (5), the refrigeration apparatus further comprises a controller (500) configured to execute (as described in at least paragraph 17 of the translation), upon receiving a leakage signal (from 103) indicating a leakage of the “B”), a refrigerant recovery control operation (“pump-down operation”) of actuating the compressor (1) with the liquid side control valve (7) closed so that the refrigerant in the utilization-side circuit (“B”) is recovered in the heat-source-side circuit (“A”; see at least paragraph 35 of the translation), and the controller (500) is configured to execute a valve control operation in the refrigerant recovery control operation (as described in at least paragraph 35 of the translation).  
However, Hokazono may not explicitly disclose the controller configured to execute an operation of adjusting an opening degree of the liquid side bypass valve such that the refrigerant discharged from the compressor has a degree of superheat equal to or more than a predetermined value.
On the other hand, Song, directed to an air conditioner, discloses a controller (20) configured to execute an operation of adjusting an opening degree (see at least paragraphs 100 and 109) of a liquid side bypass valve (165) such that the refrigerant discharged from the compressor (110) has a degree of superheat at least equal to a predetermined value (see at least paragraphs 109, 112, and 113).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 2 
As per (1), Song teaches that by controlling the degree of superheat of the refrigerant, it is possible to prevent liquid refrigerant from being introduced into the gas-liquid separator, which in turn prevents a phenomenon where the liquid refrigerant is accumulated in the gas-liquid separator to cause a refrigerant shortage in the vapor-compression cycle (see paragraph 114). In other words, adjusting the superheating degree of the refrigerant allows the system to regulate the available amount of refrigerant circulating through the refrigeration cycle. As per (2), one of ordinary skill in the art would recognize that since the prior art of Song has successfully implemented its own teachings with regards to adjusting an opening degree of the liquid side bypass valve, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Hokazono. Said reasonable expectation of success is apparent from the fact that both Hokazono and Song are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. air conditioning and/or refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Hokazono may be significantly improved by incorporating the prior art teachings of Song, since the teachings of Song serve to complement the teachings of Hokazono by virtue of suggesting the prevention of refrigerant shortage in the refrigeration cycle.

As per claim 7, Hokazono discloses wherein the controller (500 of Hokazono) is configured to adjust an operating capacity of the compressor (via the “pump down” operation of Hokazono) in the refrigerant recovery control operation such that the refrigerant to be sucked into the compressor (1 of Hokazono) has a predetermined target pressure higher than atmospheric pressure (as evidenced by the diagram shown in figure 10 of Hokazono).  
As per claim 8, Hokazono discloses wherein the heat-source-side circuit (“A” of Hokazono) has a four-way switching valve (2 of Hokazono) that switches between a first state (see solid arrow in figures 1 and 9 of Hokazono) in which a discharge side of the compressor (1 of Hokazono) communicates with the heat-source-side heat exchanger (3 of Hokazono) and a suction side of the compressor (1 of Hokazono) communicates with the utilization-side circuit (“B” of Hokazono), and a second state (see dotted arrow in figures 1 and 9 of Hokazono) in which the discharge side of the compressor (1 of Hokazono) communicates with the utilization-side circuit (“B” of Hokazono) and the suction side of the compressor (1 of Hokazono) communicates with the heat-source-side heat exchanger (3 of Hokazono), the controller (500 of Hokazono) is configured to set the four-way switching valve (2 of Hokazono) to be in the first as evidenced by at least the solid line arrow in figures 1 and 9 of Hokazono), and the liquid side bypass pipe (5 of Hokazono) is connected to a pipe (pipe that leads to 4 of Hokazono) that allows the four-way switching  (2 of Hokazono) to communicate with the utilization-side circuit (as shown in figures 1 and 4 of Hokazono).  
As per claim 9, Hokazono discloses wherein the heat-source-side circuit (“A” of Hokazono) has a container member (4 of Hokazono) arranged between the liquid side bypass valve (6 of Hokazono) and the liquid side pipe (pipe where 7 of Hokazono is located) in the liquid side bypass pipe (5 of Hokazono) to store the refrigerant (see at least figures 1 and 9 of Hokazono).  
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hokazono (JP 2013122364 A) in view of Nuno et al. (US 20160238297 A1), herein Nuno.
As per claim 2, Hokazono discloses a refrigeration apparatus (see at least figures 1 and 9), comprising: a refrigerant circuit (“A” and “B” combined) including a heat-source-side circuit (“A”)  provided with a compressor (1) and a heat-source-side heat exchanger (3), and an utilization-side circuit (“B”) provided with an utilization-side heat exchanger (101), the refrigeration apparatus being capable of executing a cooling operation (represented by the solid line arrows in figures 1 and 9) of performing a refrigeration cycle in the refrigerant circuit with the heat-source-side heat exchanger (3) serving as a radiator and the utilization-side heat exchanger (101) serving as an evaporator (see at least paragraph 19 of the translation), wherein the heat-source-side circuit (“B”) includes a liquid side control valve (7) provided for a liquid side pipe (pipe where 7 is located) in which a refrigerant flows from the heat-source-side heat exchanger (3) toward the utilization-side heat exchanger (101) in the cooling operation (as evidenced by the solid line arrow in figures 1 and 9), a liquid side bypass pipe (5) that allows a portion of the 3) and the liquid side control valve (7) to communicate with a suction side of the compressor (as shown in figures 1 and 9), and a liquid side bypass valve (6) provided for the liquid side bypass pipe (5), the refrigeration apparatus further comprises a controller (500) configured to execute (as described in at least paragraph 17 of the translation), upon receiving a leakage signal (from 103) indicating a leakage of the refrigerant from the utilization-side circuit (“B”), a refrigerant recovery control operation (“pump-down operation”) of actuating the compressor (1) with the liquid side control valve (7) closed so that the refrigerant in the utilization-side circuit (“B”) is recovered in the heat-source-side circuit (“A”; see at least paragraph 35 of the translation), and the controller (500) is configured to execute a valve control operation of opening the liquid side bypass valve (6) in the refrigerant recovery control operation (as described in at least paragraph 35 of the translation).
However, Hokazono may not explicitly disclose the heat-source-side circuit including a gas side bypass pipe that allows a discharge side of the compressor to communicate with the suction side of the compressor, and a gas side bypass valve provided for the gas side bypass pipe, and switching between an open state where the refrigerant flows and a closed state where the flow of the refrigerant is blocked.
On the other hand, Nuno, directed to an air conditioning system, discloses the heat-source-side circuit (2) including a gas side bypass pipe (26) that allows a discharge side (side connected to 52) of the compressor (21) to communicate with the suction side (side connected to 21b) of the compressor (see at least figure 5), and a gas side bypass valve (27) provided for the gas side bypass pipe (26), and switching between an open state where the refrigerant flows (as shown in figure 5) and a closed state where the flow of the refrigerant is blocked (as shown in figure 4).  
3 
As per (1), Nuno teaches that the gas side bypass pipe and valve allow refrigerant to bypass from the discharge side of the compressor to an intake side of the compressor during a heating mode (see paragraph 44). The gas bypass pipe and valve also allows the system to provide a refrigerant bypass during a defrosting mode (see paragraphs 87 and 92). This defrosting bypass operation allows the superheat degree of the discharged refrigerant to reach a target threshold (see paragraph 103). Reaching the target superheat degree prevents liquid backflow to the compressor, while minimizing excessive superheated refrigerant from being suctioned into the compressor during the defrosting mode, thereby ensuring the reliability of the compressor (see paragraph 104). As per (2), one of ordinary skill in the art would recognize that since the prior art of Nuno has successfully implemented its own teachings with regards to adjusting an opening degree of the liquid side bypass valve, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Hokazono. Said reasonable expectation of success is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hokazono and to have modified them with the teachings of Nuno, by having the heat-source-side circuit including a gas side bypass pipe that allows a discharge side of the compressor to communicate with the suction side of the compressor, and a gas side bypass valve provided for the gas side bypass pipe, and switching between an open state where the refrigerant flows and a closed state where the flow of the refrigerant is blocked, in order to prevent liquid backflow into the compressor while ensuring a target superheat is achieved, as similarly suggested by Nuno, without yielding unpredictable results.
As per claim 3, Hokazono discloses wherein the controller (500 of Hokazono) is configured to execute, as the valve control operation (evident from at least paragraph 101 of the translation of Hokazono), an operation of adjusting an opening degree of the liquid side bypass valve (6 of Hokazono) such that the refrigerant to be sucked into the compressor (1 of Hokazono) evident from the location of the accumulator 4 in figures 1 and 9, and from the diagram shown in figure 10 of Hokazono).  
As per claim 5, Hokazono discloses wherein the liquid side bypass valve (6 of Hokazono) is a valve whose opening degree in an open state is variable (see at least paragraph 66 of the translation of Hokazono), the gas side bypass valve (27 of Nuno) is a valve whose opening degree in an open state is fixed (i.e. an on-off electromagnetic valve; see paragraph 44 of Nuno), and the controller (500 of Hokazono as modified by Nuno) is configured to execute, as the valve control operation (see at least paragraphs 66 and 101 of the translation of Hokazono), an operation of adjusting the opening degree of the liquid side bypass valve (6 of Hokazono) such that the refrigerant to be sucked into the compressor (1 of Hokazono) is in a gas single-phase state (as evidenced by the diagram shown in figure 10 of Hokazono), and an operation of opening the gas side bypass valve (as shown in figure 5 of Nuno).  
As per claim 6, Hokazono discloses wherein the liquid side bypass valve (6 of Hokazono) is a valve whose opening degree in an open state is variable (see at least paragraph 66 of the translation of Hokazono), the gas side bypass valve (27 of Nuno) is a valve whose opening degree in an open state is fixed (i.e. an on-off electromagnetic valve; see paragraph 44 of Nuno), and the controller (500 of Hokazono as modified by Nuno) is configured to execute, as the valve control operation (see at least paragraphs 66 and 101 of the translation of Hokazono), an operation of adjusting an opening degree of the liquid side bypass valve (6 of Hokazono) such that the refrigerant discharged from the compressor (1 of Hokazono) has a degree of superheat equal to or more than a predetermined value (evident from the diagram shown in figure 10 of Hokazono), and an operation of opening the gas side bypass valve (see figure 5 of Nuno).  

Allowable Subject Matter and Reasons for Allowance
Claim 10 is allowed. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as recited in claims 10 or 11.
As per claim 10, Applicant has incorporated the previously-indicated allowable subject matter into independent claim format. The detailed Reasons for Allowance, made of record in the Non-Final rejection mailed on August 30, 2021, is hereby incorporated by reference in its entirety.
As per claim 11, the prior art does not teach, disclose, nor suggest opening both the liquid side bypass valve and the gas side bypass valve in the refrigerant recovery control operation. At best, Hokazono teaches opening the liquid side bypass valve during the refrigerant recovery operation (i.e. the pump-down operation), while Nuno teaches opening the gas side bypass valve during a heating operation or a defrosting operation (see paragraphs 44 and 87 of Nuno). There is no suggestion, in either prior art reference, for opening the gas side bypass valve during the refrigerant recovery operation. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for changing the configuration of the valves to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by controlling the opening degree of different valves of the system) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as . 
Response to Arguments
Applicant's arguments filed on November 29, 2021 (“the Remarks”) have been fully considered but they are not persuasive.
As per claim 1, applicant argues that Hokazono does not anticipate the subject matter of “an operation of adjusting an opening degree of the liquid side bypass valve such that the refrigerant discharged from the compressor has a degree of superheat equal to or more than a predetermined value”, as allegedly recited in previous claim 4.6 Applicant also argues that Hokazono generally teaches facilitating the shortening of refrigerant recovery time and reducing the amount of refrigerant leakage, by using a supercooling circuit.7 Applicant further argues that the cited portion of Hokazono merely teaches an alternate embodiment, wherein point “a” of the graph in figure 10 refers to a state corresponding to high-pressure and high-temperature gas that is discharged from the compressor. Applicant then concludes that Hokazono does not teach: 1) a controller configured to execute an operation where the discharged refrigerant is maintained at a degree of superheat, nor 2) the controller configured to execute, as part of the refrigerant recovery control operation, an operation of adjusting the opening degree of the liquid bypass valve so as to obtain a superheating degree equal to or more than a predetermined value.8 However, these arguments are considered unpersuasive for the following reasons.
First, it should be noted that applicant’s amendments have changed the scope of the claimed invention, thereby necessitating a new grounds of rejection. Namely, now-canceled claim 
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintaining a superheat degree) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.9 As currently amended, the recitation in claim 1 requires adjusting an opening degree such that the discharged refrigerant is equal to or more than a predetermined superheating degree, but does not necessarily require maintaining said superheating degree. Nonetheless, assuming arguendo, one of ordinary skill in the art would recognize that Hokazono at least suggests maintaining a degree of superheat (see figure 10), before the refrigerant enters the compressor (at point “f”), as well as at the compressor discharge (at point “a”). As shown in the figure, the target superheat degree of Hokazono can be construed as being maintained at a superheating degree that is above the saturated-vapor line that is adjacent point “e”.
Third, as outlined in the new grounds of rejection, the current combination of prior art references teaches and suggests controlling a liquid side bypass valve in order to recover refrigerant towards the compressor to guarantee that a target degree of superheat is reached (as described in at least paragraph 113 of Song). Thus, applicant’s arguments that the prior art does 
	As per claim 2, applicant argues that Hokazono does not teach a valve that is capable of opening and closing so as to selectively block a refrigerant flow. In particular, applicant argues that the previously cited switching valve does not permit the currently-claimed function.10 Applicant further argues that the previously cited pipe of Hokazono does not correspond to the gas side bypass pipe as claimed. Lastly, applicant concludes that Hokazono fails to teach the subject matter of claim 2, as currently recited, wherein the gas side bypass valve switches between opened and closed states.11 However, these arguments are considered unpersuasive, as follows.
First, it should be noted that applicant’s amendments have changed the scope of the claimed invention, thereby necessitating a new grounds of rejection. Namely, claim 2 now requires a gas side bypass valve that switches between opened and closed states. In light of the above, the claim has been reconsidered, and the new grounds of rejection now incorporates teachings from Nuno to arrive at the claimed invention.
Second, as outlined in the new grounds of rejection, Nuno is being relied upon to teach the subject matter of both the gas side bypass pipe and the gas side bypass valve. Namely, Nuno explicitly discloses a gas side bypass pipe (16) that connects an outlet of the compressor with an inlet thereof, and a gas side bypass valve (27) located on said gas side bypass pipe (26). Thus, applicant’s arguments that the prior art does not suggest the claim language of the gas side bypass valve and the gas side bypass pipe are considered unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A translation of Hokazono was made of record along with a copy of the prior art reference on August 30, 2021.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).
        6 See page 8 of the Remarks.
        7 See page 9, id.
        8 See page 10, id.
        9 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        10 See page 10 of the Remarks.
        11 See page 11, id.